Name: Commission Regulation (EC) No 1561/1999 of 16 July 1999 laying down to what extent applications for issue of export licences submitted during July 1999 for beef and veal products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  animal product;  trade
 Date Published: nan

 EN Official Journal of the European Communities17. 7. 1999 L 184/9 COMMISSION REGULATION (EC) No 1561/1999 of 16 July 1999 laying down to what extent applications for issue of export licences submitted during July 1999 for beef and veal products which may benefit from special import treatment in a third country may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (1), as last amended by Regulation (EC) No 2648/98 (2), and in particular Article 12(8) thereof, (1) Whereas Regulation (EC) No 1445/95 lays down, in Article 12, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regulation (EEC) No 2973/79 (3), as last amended by Regulation (EC) No 2648/98; (2) Whereas Regulation (EEC) No 2973/79 fixed the quant- ities of meat which might be exported on special terms for the third quarter of 1999; whereas no applications were submitted for export licences for beef and veal, HAS ADOPTED THIS REGULATION: Article 1 No applications for export licences were lodged for the beef and veal referred to in Regulation (EEC) No 2973/79 for the third quarter of 1999. Article 2 Applications for licences in respect of the meat referred to in Article 1 may be lodged in accordance with Article 12 of Regulation (EC) No 1445/95 during the first 10 days of the fourth quarter of 1999 the total quantity available being 5 000 tonnes. Article 3 This Regulation shall enter into force on 17 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 143, 27.6.1995, p. 35. (2) OJ L 335, 10.12.1998, p. 39. (3) OJ L 336, 29.12.1979, p. 44.